Citation Nr: 1307757	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for status post bilateral L4-5 foraminotomies (a back disability).

2.  Entitlement to an effective date earlier than September 24, 2009, for the assignment of a separate rating for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than September 24, 2009, for the assignment of a separate rating for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date earlier than March 19, 2002, for the assignment of a 10 percent rating for cervical injury with a history of discomfort along the left sternocleidomastoid muscle (a neck disability).

5.  Entitlement to an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for left shoulder strain (a left shoulder disability).

6.  Entitlement to a rating in excess of 20 percent prior to August 12, 2008 and from October 1, 2008 for a back disability.

7.  Entitlement to a rating in excess of 10 percent prior to March 19, 2002, and in excess of 20 percent from March 19, 2010 for a neck disability.

8.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer (DRO) at a March 2010 hearing at the RO.  A transcript of that hearing is associated with the Veteran's claims file.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2012).

The Board notes that the Veteran raised an informal claim for an effective date earlier than August 8, 2005, for the assignment of a 10 percent rating for a neck disability at the March 2010 DRO hearing.  At that time, the Veteran's neck disability was rated no more than 10 percent disabling.  However, in an October 2010 Supplemental Statement of the Case (SSOC), the RO mischaracterized the claim as one for an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for a neck disability.  

A review of the record shows that the RO increased the rating from 10 percent to 20 percent for the Veteran's neck disability in a June 2010 rating decision, after the March 2010 hearing.  Since the Veteran's informal claim for an earlier effective date for the assignment of a disability rating for his neck was raised at a time when his neck disability was rated no more than 10 percent disabling, the Board finds that the claim for an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for a neck disability was mischaracterized by the RO and the Board has characterized the issue in the instant decision as reflected on the title page.

The Board also notes that although the Veteran raised informal claims for earlier effective dates for the assignment of disability ratings for his neck, left shoulder and back disabilities which were adjudicated by the RO in an October 2010 SOC and SSOC, the Veteran's representative mischaracterized the claims as claims for earlier effective dates for the grants of service connection in the December 2010 statement in lieu of VA Form 646 and January 2013 brief.  However, claims for earlier effective dates for the grant of service connection for these disabilities have neither been adjudicated by the RO nor certified to the Board for adjudication.  Accordingly, the Board has correctly characterized these issues in the instant decision as reflected on the title page.

Finally, since the Veteran was awarded separate ratings for radiculopathy of the lower extremities following a claim for an increased rating for a back disability, the Board has characterized the issues in the instant decision as reflected on the title page.

Finally, the Board notes that at the March 2010 hearing, the Veteran raised a claim of entitlement to a total rating based upon individual unemployability (TDIU) that was subsequently granted in a June 2010 rating decision.  The Veteran has not submitted a notice of disagreement with this decision.  Accordingly, this issue is not currently before the Board, and the Board's review here is limited to the issues listed on the title page.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to increased ratings for the Veteran's back, neck, and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO granted service connection and assigned a 20 percent rating for the Veteran's back disability, effective August 8, 2005.

2.  The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the letter notifying him of the January 2006 rating decision; and the effective date became final.

3.  The Veteran's claim for an increased rating for a back disability was received on September 24, 2009; a January 2010 rating decision awarded separate ratings of 10 percent each for radiculopathy of the lower extremities.

4.  It is factually ascertainable that radiculopathy of the Veteran's lower extremities, was shown on August 11, 2008.

5.  The Veteran's claim for an increased rating for his neck disability was received on March 19, 2002.

6.  A June 2002 rating decision increased the rating from 0 percent to 10 percent for a cervical injury with a history of discomfort along the left sternocleidomastoid muscle, effective March 19, 2002.  The Veteran filed a notice of disagreement with the 10 percent rating, but the RO failed to issue a SOC and the March 2002 rating decision remains pending.

7.  An increase in disability resulting for service-connected neck disability is factually ascertainable as occurring within one year from the date of the increased rating claim received on March 19, 2002.

8.  In a February 2004 rating decision, the RO granted service connection and assigned a 0 percent rating for the Veteran's left shoulder disability, effective October 1, 2003. 

9.  The Veteran did not file a notice of disagreement and no evidence was submitted within a year of that decision.

10.  In a January 2006 rating decision, the RO increased the rating for the Veteran's left shoulder disability from 0 percent to 20 percent, effective August 8, 2005, the date of the claim for an increased rating claim.

11.  The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the letter notifying him of the January 2006 rating decision; and the effective date became final.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 8, 2005 for the assignment of a 20 percent rating for a back disability under the law have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date of August 11, 2008, but no earlier, for a separate 10 percent rating for radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an effective date of August 11, 2008, but no earlier, for a separate 10 percent rating for radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

4.  The criteria for an effective date of March 19, 2001, but no earlier, for the award of a 10 percent rating for a neck disability, have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2012).

5.  The criteria for an effective date earlier than August 8, 2005 for the assignment of a 20 percent rating for a left shoulder disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i)  (2012).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2)  (2012).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012).

The effective date provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case.  First, if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2012).  

If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2012).  Or, if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2012).

The pertinent provisions of 38 C.F.R. § 3.400 (2012) direct that:

(q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2012) clarify, in pertinent part, that:

(a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

(b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that:

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Back

The Veteran seeks an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for his back disability.

The Veteran filed an initial claim for service connection for a back disability which was received by VA on March 12, 1993.  Second and third claims for service connection for a back disability were received by VA on December 5, 2003, and August 8, 2005, respectively.  A January 2006 rating decision denied the Veteran's claim and the Veteran was informed of this decision in January 31, 2006.
In April 2006, the Veteran submitted VA treatment records in support of his claim for service connection for a back disability.

In a June 2006 rating decision, the RO granted service connection and assigned a 20 percent rating for the Veteran's back disability, effective August 8, 2005, based upon a September 2005 VA examination.  In June 2006, VA received additional copies of the Veteran's STRs which appear to have been submitted in connection with a January 2006 notice of disagreement with the January 2006 rating decision.  At any rate, these records are not relevant to the June 2006 assignment of the 20 percent disability rating.  

Important for this issue, in August 2006, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  Unfortunately, the Veteran failed to file such a decision and it did in fact become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).

Therefore, in order for the Veteran to obtain an earlier effective date for the back rating, he must show either that CUE was made in the rating decision that established the effective date, or show that evidence was constructively in VA's possession that was not considered.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rudd explained that if new and material evidence was presented in a claim that had been disallowed, VA would reopen the claim and review the former disposition.  However, in this case, the rating decision in question dealt with the assignment of an increased rating, and therefore new and material evidence would not be relevant.  Moreover, as previously noted, the evidence submitted in June 2006 was not pertinent to the 20 percent rating assigned or the Veteran's back disability.

In this case, neither the Veteran nor his representative has alleged that a clear and unmistakable error (CUE) was made in the January 2006 rating decision that assigned the 20 percent rating for the Veteran's back disability, effective August 8, 2005.  As such, the mere filing for an earlier effective date, without alleging that a CUE was made, is precluded by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for the Veteran's back disability.  The Board finds that the March 2010 informal claim for an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for the Veteran's back disability amounts to a free-standing effective date claim which violates the rule of finality.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


Radiculopathy of the lower extremities

The Veteran appeals the effective dates assigned for award of a separate rating for radiculopathy of the right and left lower extremity as secondary to the service-connected back disability.  He contends that he is entitled to an effective date of September 2008, for the assignment of a separate rating for radiculopathy of the lower extremities.

Historically, in September 2009 the Veteran filed a claim for an increased rating for a back disability.  A January 2010 rating decision granted service connection and assigned 10 percent disability ratings for radiculopathy of the lower extremities, effective September 24, 2009.

During his March 2010 DRO hearing, the Veteran disagreed with the effective date assigned for the award of a separate rating for radiculopathy of the lower extremities, and contended that the effective date should go back to 2008, which is when he first experienced neurological symptoms.

The Board points out that the Veteran's radiculopathy of the lower extremities, under the circumstances of this case, is considered as part of his service-connected back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (indicating that under the General Rating Formula for Diseases and Injuries of the Spine, any related neurological abnormality is to be considered and rated separately).  As such, the Board finds that the Veteran essentially filed a claim for this separately rated disability when he submitted his claim for increased rating for his back disability in September 2009.

The medical evidence of records includes VA treatment records which show that the Veteran complained of chronic low back pain with associated weakness and numbness in the left extremity in August 2002.  A February 2003 VA physical therapy note reflects a complaint of occasional radiculopathy related to lower back pain, primarily located in the left leg.  Records dated in 2008 include a July 2008 spine examination which includes a diagnosis of chronic low back pain secondary to diffuse (multi-level) degenerative disc disease of the lumbar spine, and congenital spinal stenosis with subjective radicular symptoms radiating pain (radiculitis).  An August 11, 2008 neurosurgery inpatient progress note reflects an assessment of symptoms consistent with bilateral L5 radiculopathies.  The Veteran was seen for a VA examination in connection with his claim for an increased rating for his back disability in January 2010.  At that time, the examiner diagnosed the Veteran with lumbar degenerative disc disease affecting L3-4, L4-5, and L5-S1 requiring foraminotomies at L4-5.  The examiner stated that he had moderate functional impairment as a result of chronic pain that was radicular at times with evidence of neuropathy in area of L4-5, L5-S1.

In March 2010, while the Veteran credibly testified that he had "always had problems" with radiculopathy, but explained that his radiculopathy did not begin giving him problems until 2008.

In this case, the Board finds that the August 11, 2008 VA treatment record is dated approximately within one year prior to the Veteran's September 2009 claim for increase.  Accordingly, the Board finds the effective date for the award of service connection for radiculopathy of the right and left lower extremity should be August 11, 2008, the date on which it was factually ascertainable an increase in disability had occurred.  

There is no other evidence within one year of the receipt of claim for an increased rating for a back disability reflecting diagnosis or treatment of a neurological disability of the left or right lower extremity.  Thus, no earlier rating is assignable on this basis.

The Board also notes that there is no document of record that could constitute and earlier claim for increased rating for a back disability or for service connection for a disability of the right or left lower extremity upon which an earlier effective date could be granted.  In fact, there is no document of record following the September 10, 2008 rating decision, which assigned a temporary 100 percent convalescence rating from August 12, 2008 to September 30, 2008, for the Veteran's back disability until the September 24, 2009 claim for increase.

While the Board acknowledges that the Veteran testified that he has always had radiculopathy, and the medical evidence of record reflects neurological symptomatology in the legs as early as 2002, since the Veteran's claim for an increased rating for his back disability was received within approximately one year from the August 11, 2008 date which shows that it was factually ascertainable that an increase in his back disability (radiculopathy of the lower extremities) occurred, an earlier effective date of August 11, 2008, and no earlier, is warranted for the assignment of separate disability ratings for the Veteran's radiculopathy of the lower extremities.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of August 11, 2008, but no earlier, for the award of a separate 10 percent rating each for left and right lower extremity radiculopathy, are met.

Neck

Historically, in April 1988, the Veteran filed his original claim for service connection for a neck disability.  In an August 1988 rating decision, the RO granted service connection for a cervical injury with major discomfort along left sternocleidomastoid muscle and rated it 10 percent disabling, effective February 25, 1988.  The Veteran was notified of this decision, and his appellate rights, by letter dated August 1988.  Additional medical records were received by VA in September 1988 and January 1989.  However, in a February 1989 administrative decision, the RO indicated that the evidence did not warrant any change in the previous determination.  

As the Veteran did not appeal the decision and new and material evidence pertinent to the Veteran's claim was not received by VA or constructively in its possession within one year of the February 1989 administrative decision, it became final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

A March 1991 rating decision proposed to reduce the Veteran's neck disability rating from 10 percent to 0 percent.  A March 1991 letter informed the Veteran of the proposed reduction and in April 1991, the Veteran requested a hearing in connection with the claim.  However, in an August 1991 rating decision, the RO reduced the 10 percent rating to 0 percent, effective November 1, 1991.  In August 1991, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  Unfortunately, the Veteran failed to file such a decision and it did in fact become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The Veteran was notified of this decision, and his appellate rights, by letter dated August 1991.  He filed a notice of disagreement in September 1991 and a Statement of the Case was issued in November 1991.  However, the Veteran did not submit a substantive appeal, and the March 1991 rating decision became final.

In March 1993, the Veteran filed a claim for an increased rating for his neck disability which was denied by a June 1993 administrative decision.  However, since the Veteran did not appeal that decision, it became final.

In September and October 2000, the Veteran filed additional claims for an increased rating for his neck disability which were denied by a December 2000 rating decision.  The Veteran was notified of this decision, and his appellate rights.  Unfortunately, the Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

In March 2002, the Veteran filed a claim for an increased rating for a neck disability.  A June 2002 rating decision increased the rating from 0 percent to 10 percent for the Veteran's neck disability, effective March 19, 2002.  The Veteran was notified of this decision, and his appellate rights, by letter dated June 2002 and in December 2002, filed a notice of disagreement.  However, the RO failed to issue a SOC.  Therefore, the Board finds that the March 2002 rating determination remains pending and is not final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

In this regard, since the June 2002 rating decision which awarded the 10 percent rating for the Veteran's neck disability is not final, the Board must consider the Veteran's claim for an effective date earlier than March 19, 2002, for the award of a 10 percent rating for the neck disability.

On March 19, 2002, the Veteran filed a request for an increased rating for his neck disability.  A VA examination was provided in April 2002; and, based on the findings of the examination, the disability rating for the Veteran's neck disability was increased from 0 percent to 20 percent and made effective the date his claim which was received in March 2002.

As such, VA must consider whether there is any medical evidence between March 19, 2001 and March 19, 2002, making it factually ascertainable that the Veteran's neck disability was 10 percent disabling.  38 U.S.C.A. § 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, the first medical evidence showing a worsening of the Veteran's neck disability was the VA examination in April 2002.  Nevertheless, the RO assigned an effective date in March 2002 as of the date the Veteran's claim was received.  However, in February 2002 the Veteran requested the RO obtain VA treatment records which indicated treatment of his neck disability in 2001 and 2002.  

While it appears that VA treatment records from 2002 were obtained, records from 2001 were neither requested nor obtained.  The RO did afford the Veteran a VA examination of his cervical spine in April 2002, which demonstrated a worsening of his neck disability, and this examination provided a basis for the assignment of a 10 percent rating for the Veteran's neck disability, effective March 19, 2002, the date of receipt of the Veteran's increased rating claim.

However, in March 2010 the Veteran credibly testified that he has experienced popping and snapping in his neck since an in-service motor vehicle accident.  Accordingly, on the basis of the Veteran's credible testimony, the Board finds the effective date of March 19, 2001, for the assignment of a 10 percent rating for the Veteran's neck disability is warranted, based on a finding that it was factually ascertainable an increase in disability had occurred.  

In this case, there is no other evidence within one year of the receipt of claim for an increased rating for a neck disability reflecting diagnosis or treatment of the Veteran's neck disability.  Thus, no earlier rating is assignable on this basis.  The Board also notes that there is no document of record that could constitute and earlier claim for an increased rating for a neck disability upon which an earlier effective date could be granted (within one year of the claim).  A remand of this case of more records would not provide a basis to grant the claim beyond one year of his increased rating claim.  

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of March 19, 2001, but no earlier, for the assignment of a 10 percent rating for a neck disability, are met.

Left shoulder

The Veteran seeks an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for his left shoulder disability.

Historically, on March 12, 1993, the Veteran filed a claim for service connection for a left shoulder disability.

In an October 1, 2003 deferred rating decision, the RO initiated development of the Veteran's claim for service connection for a left shoulder disability and subsequently requested a VA examination in relation to the claim.  In October 2003, the Veteran underwent a VA muscles examination.  On the basis of that examination, in a February 2004 rating decision, the RO granted service connection and assigned a 0 percent rating for a left shoulder disability, effective October 1, 2003.  By letter dated February 2004, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  

As the Veteran did not appeal that decision (or submit additional evidence relevant to the assignment of an increased rating), it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

On August 8, 2005, the Veteran filed a claim for an increased rating for his left shoulder disability.  In a January 2006 rating decision, the RO increased the rating for the Veteran's left shoulder disability from 0 percent to 20 percent, effective August 8, 2005.  In January 2006, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision it would become final.  In April 2006, VA received VA treatment records dated from April 2002 to March 2006, which included evidence already considered by the RO in the January 2006 rating decision.  As the Veteran did not appeal that decision (or submit additional evidence relevant to the assignment of an increased rating), it too became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

As previously stated, once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for CUE.  38 C.F.R. § 3.104(a), 3.105(a).

Therefore, in order for the Veteran to obtain an earlier effective date for the left shoulder rating, he must show either that CUE was made in the rating decision that established the effective date, or show that evidence was constructively in VA's possession that was not considered.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rudd explained that if new and material evidence was presented in a claim that had been disallowed, VA would reopen the claim and review the former disposition.  However, in this case, the rating decision in question dealt with the assignment of an increased rating, and therefore new and material evidence would not be relevant.  Moreover, as previously noted, the evidence submitted in April 2002 to March 2006 was not pertinent to the 20 percent rating assigned for the Veteran's left shoulder disability.

In this case, as noted above, neither the Veteran nor his representative has alleged that a clear and unmistakable error (CUE) was made in the January 2006 rating decision that assigned the 20 percent rating for the Veteran's left shoulder disability, effective August 8, 2005.  As such, the mere filing for an earlier effective date, without alleging that a CUE was made, is precluded by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for the Veteran's left shoulder disability.  The Board finds that the March 2010 informal claim for an effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for the Veteran's left shoulder disability amounts to a free-standing effective date claim which violates the rule of finality.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As to the earlier effective dates for the Veteran's neck disability and radiculopathy of the Veteran's lower extremities, the evidence currently of record is sufficient to substantiate these claims.  Therefore, no further development is required.

As to the earlier effective dates for the Veteran's back and left shoulder disabilities, those claims have been dismissed for lack of jurisdiction.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. § a5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

An effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for a back disability is dismissed.

An effective date of August 11, 2008, but not earlier, for the assignment of a separate rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of August 11, 2008, but not earlier, for the assignment of a separate rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of March 19, 2011, but not earlier, for the assignment of a 10 percent rating for neck disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date earlier than August 8, 2005, for the assignment of a 20 percent rating for a left shoulder disability is dismissed.

REMAND

Additional development is needed prior to the disposition of the Veteran's increased rating claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Social Security Records

In March 2010, the Veteran testified that he applied for Social Security disability benefits for his orthopedic disabilities in January [2010].  Such records are potentially relevant to the Veteran's claims.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the Social Security Administration (SSA) may contain pertinent information to the Veteran's claims, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For the foregoing reasons, a remand is warranted so that the Veteran's SSA records may be obtained and associated with the record.

VA Treatment Records

At the March 2010 DRO hearing, the Veteran also testified that he received ongoing VA treatment of his orthopedic disabilities.  However, the records on file reflect treatment only through April 2010.  Accordingly, the Veteran's outstanding VA treatment records must be obtained before the Board can adjudicate the Veteran's increased rating claims.  

In this regard, the Veteran is asked to obtain these records himself in order to expedite his own appeal and submit them to the RO.

Further, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide a medical opinion in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Beyond the above, the Board must note that the Veteran is already receiving TDIU (a total 100% rating) since September 2009.  The Veteran cannot receive more than a 100% rating).  The Veteran, in consultation with his representative, may wish to consider withdrawing his remaining claims, in writing.  Until he does so the Board must proceed in the evaluation of his remaining increased rating claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's neck, back, and left shoulder disabilities, to include all pertinent VA records for the period since April 2010.  The Veteran himself should collect and submit all of these treatment records to the RO to insure we have all pertinent records from all possible sources.

2.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


